                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3                                           SAN JOSE DIVISION

                                   4
                                        PCH FARMS, LP,
                                   5                                                         Case No. 5:20-cv-01122-EJD
                                                       Plaintiff,
                                   6                                                         ORDER DENYING EX PARTE
                                                v.                                           APPLICATION FOR TEMPORARY
                                   7                                                         RESTRAINING ORDER
                                        AMERICA BERRY FARMS, INC., et al.,
                                   8                                                         Re: Dkt. No. 7
                                                       Defendants.
                                   9

                                  10          On February 13, 2020, Plaintiff PCH Farms, LP filed an ex parte application for a

                                  11   temporary restraining order against Defendants American Berry Farms, Inc., Adrian Mendez, and

                                  12   Bertha Fernandez. Dkt. No 7. On February 14, 2020 the case was reassigned to the undersigned.
Northern District of California
 United States District Court




                                  13   Dkt. No. 9. For the reasons discussed below, the Court denies the application.

                                  14          This case arises under the Perishable Agricultural Commodities Act (“PACA”). Plaintiff,

                                  15   a dealer of fresh produce, contends that it is a beneficiary of a statutory trust established under

                                  16   PACA. Defendants, dealers of perishable agricultural produce, are trustees under the PACA

                                  17   statutory trust. Plaintiff contends that Defendants have a duty to hold in trust for Plaintiff all

                                  18   produce, produce-related inventory, and assets acquired through the sale of produce—including

                                  19   any receivables or proceeds from the sale thereof until Plaintiff’s trust claim is fully paid. Plaintiff

                                  20   alleges that it grew and sold several shipments of produce to Defendants for $58,968 in August

                                  21   and September of 2018. Plaintiff alleges that balance remains outstanding. Plaintiff further

                                  22   alleges Defendants are in dire financial straits, which jeopardizes Plaintiff’s outstanding trust

                                  23   claim. Plaintiff bases this contention on a representation from February 2019 that Defendants had

                                  24   begun contemplating Chapter 11 Bankruptcy. Lewis Dec. ¶ 5, Ex. 3. Plaintiff also raises other

                                  25   allegations based on events that took place on May 2019. Dkt. No. 7-4 at 13. Plaintiff now seeks

                                  26   a temporary restraining order compelling Defendants to deposit the outstanding $58,968 (in

                                  27   addition to interest and attorneys’ fees) in a separate trust, and enjoining Defendants from

                                  28   Case No.: 5:20-cv-01122-EJD
                                       ORDER DENYING EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER
                                                                         1
                                   1   dissipating their assets.

                                   2           “The same legal standard applies to a motion for a temporary restraining order and a

                                   3   motion for a preliminary injunction.” Henry Schein, Inc. v. Cook, 191 F. Supp. 3d 1072, 1076

                                   4   (N.D. Cal. 2016). “A plaintiff seeking either remedy must establish that he is likely to succeed on

                                   5   the merits, that he is likely to suffer irreparable harm in the absence of preliminary relief, that the

                                   6   balance of equities tips in his favor, and that an injunction is in the public interest.” Id. (internal

                                   7   citation and quotation omitted). On a TRO, a plaintiff must demonstrate that there exists a

                                   8   significant threat of irreparable injury. See, e.g., Baker DC v. NLRB, 102 F. Supp. 3d 194, 198

                                   9   (D.D.C. 2015). Where a plaintiff delays in seeking a TRO, courts have held that such a delay to

                                  10   indicate that no immediate threat exists. See Rovio Entm’t Ltd. v. Royal Plush Toys, Inc., 907 F.

                                  11   Supp. 2d 1086 (N.D. Cal. 2012); see also Bieros v. Nicola, 857 F. Supp. 445 (E.D. Pa. 1994)

                                  12   (denying TRO where threat had been made 10 months before the plaintiff filed the application).
Northern District of California
 United States District Court




                                  13           Here, Plaintiff has not shown that any immediate threat of harm exists. While Plaintiff

                                  14   contends that Defendants considered bankruptcy 12 months ago and that the IRS recorded liens

                                  15   against Defendants as recently as May 2019, that does not show why a TRO is necessary now.

                                  16   Plaintiff makes no attempt to explain its delay in seeking this relief. Accordingly, the Court finds

                                  17   that Plaintiff has not satisfied the irreparable harm factor and the Court denies the application on

                                  18   that basis.

                                  19           The application is denied.

                                  20           IT IS SO ORDERED.

                                  21   Dated: February 14, 2020

                                  22                                                      ______________________________________
                                                                                          EDWARD J. DAVILA
                                  23                                                      United States District Judge
                                  24

                                  25

                                  26

                                  27

                                  28   Case No.: 5:20-cv-01122-EJD
                                       ORDER DENYING EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER
                                                                         2
